Citation Nr: 0204229	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  01-08 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO), which granted service 
connection for post-traumatic stress disorder (PTSD).  That 
rating decision assigned this disability a 50 percent 
evaluation, which the veteran appealed.  

In a January 2002 Written Brief Presentation, the veteran's 
representative raised the issue of entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities (TDIU).  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, thinking and mood; due to symptoms such 
as panic and depression, impaired impulse control such as 
unprovoked irritability, difficulty adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for post-traumatic 
stress disorder have been met; the criteria for a schedular 
evaluation in excess of 70 percent for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim for an increased evaluation for his service-connected 
PTSD, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See The 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103A 
and 5107(a) (West Supp. 2001) (VCAA); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, the 
RO has afforded the veteran a VA psychiatric examination of 
his PTSD, and there is no indication of pertinent treatment 
records that have not already been sought and associated with 
the claims file.

The duty under the VCAA to notify the veteran of the evidence 
necessary to substantiate his claim has also been met.  The 
RO informed him of the need for such evidence in 
correspondence; and in the December 2000 Statement of the 
Case and September 2001 Supplemental Statement of the Case 
informed him of the evidence considered and the requirements 
to establish the claim.  The veteran and his representative 
have been afforded ample opportunity to present evidence and 
argument in support of his claim.  Accordingly, the VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Therefore, no 
further assistance to the veteran regarding the development 
of the evidence is required.  See generally, Veterans Claims 
Assistance Act of 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

The veteran appealed from a September 2000 rating decision 
which granted service connection for PTSD and assigned that 
disability a 50 percent evaluation effective from June 26, 
2000.  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Since the present appeal arises from an initial rating 
decision that established service connection and assigned an 
initial disability evaluation, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence of record includes service medical records, VA 
treatment records and reports of VA examinations.  The report 
of a September 2000 VA psychiatric examination for PTSD 
indicates that the veteran had a forty-year career with a 
railroad company until retirement in 1984, and had not worked 
since.  He never received psychiatric treatment until 
February 2000, when he began outpatient treatment at a VA 
medical center.  His current medications included Zoloft.  
The veteran's complaints included that his wife had to warn 
him when anyone was approaching and that loud noises bothered 
him.  He complained that he did not sleep and would toss and 
turn, and if he fell asleep he had nightmares.  He liked to 
have quiet in his house and avoided hearing July 4th 
fireworks and watching war movies.  He reported that he sat 
at restaurants with his back to a wall and that he was very 
irritable; and he did not socialize and could not stand being 
around crowds.  He thought about World War II a lot, and 
thought that better people than him got killed.  He 
complained that his concentration was not as good as it was 
before.

On examination, he was alert and oriented as to person, place 
and time.  He was well nourished, well developed, and neatly 
and casually dressed.  He made good eye contact, was 
cooperative, and was in no apparent distress.  His affect was 
blunted and his mood was anxious.  His speech was clear, 
coherent, goal directed, unpressured, and with no flights of 
ideas or looseness of associations.  He had no suicidal or 
homicidal ideations; no auditory or visual hallucinations; 
and no delusions.  He was able to recall three out of three 
objects after five minutes, and could spell world forward and 
backward.  His performance of serial 3's was intact.  He was 
able to recall three out of five past presidents and his 
proverb interpretation was abstract.  His insight and 
judgment were both fair to good.  

The September 2000 VA examination report concluded with a 
diagnosis of post traumatic stress disorder of moderate to 
severe intensity.  His Global Assessment of Functioning (GAF) 
was indicated to be 50 to 55.  The report noted in a summary 
that the veteran presented with disturbed sleep, nightmares, 
irritability, blunted affect, hypervigilance, hyperarousal, 
avoidance of all reminders of war, intrusive thoughts, and 
feelings of survival guilt.  The examiner opined that these 
symptoms could best be accounted for by a diagnosis of PTSD 
of moderate to severe intensity; and that these symptoms 
interfered with the veteran's sense of well being, his 
relatedness, and his ability to enjoy life.  The examiner 
opined that for these reasons, the overall GAF was 
approximately 50 to 55.

In connection with the veteran's recent claim and appeal, 
there are various VA medical records reflecting treatment 
from 1998 through February 2002 for different medical 
conditions and disorders, including psychiatric complaints 
associated with his service-connected PTSD.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001), a 50 
percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2001).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

The American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), 
indicates that a GAF score of 31 to 40 reflects some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 reflects serious symptoms 
or any serious impairment in social, occupational, or school 
functioning, such as no friends or unable to keep a job.  A 
GAF of 51 to 60 reflects moderate symptoms or moderate 
difficulty in social, occupational, or school functioning, 
e.g., few friends, conflicts with peers or co-workers.

In the judgment of the Board, the level of disability 
demonstrated supports a finding that the veteran's 
psychiatric symptoms more nearly approximate the criteria 
required for a 70 percent evaluation.  A review of the entire 
medical evidence of record, which shows significantly severe 
psychiatric symptoms in the recent medical treatment records, 
in concert with findings from the recent VA psychiatric 
examination in September 2000, adequately support that 
finding.  

The September 2000 VA examination report concluded with a 
diagnosis of post traumatic stress disorder of moderate to 
severe intensity.  At that time the veteran's Global 
Assessment of Functioning (GAF) was indicated to be 50 to 55, 
indicating serious to moderate symptoms.  

However, the record also shows that during VA treatment in 
2000 and 2001, the veteran's PTSD has been assigned Global 
Assessments of Functioning indicating serious symptoms due to 
his PTSD; worse than that reflected in the GAF assigned 
during the September 2000 VA examination.  Prior to that 
examination, a June 2000 VA psychiatric note stated that the 
veteran was seen for medication management in treatment of 
chronic and severe PTSD.  The psychiatric note indicated that 
he was being treated with medication for anxiety attacks, 
argumentativeness and irritability.  The veteran's GAF was 
indicated to be 45 to 48, indicating serious symptoms or 
serious impairment in social or occupational functioning.  

A May 2001 VA psychiatry treatment note indicated that the 
veteran's GAF was 45; with no indication of any sustained 
improvement.  His wife accompanied him on that visit and 
indicated her belief that his symptoms were becoming worse.  
The veteran complained of continued problems sleeping.  He 
reported a number of related symptoms including avoidance of 
people, difficulty concentrating and remembering, intrusive 
thoughts and memories, flashbacks, nightmares, irritability,  
hypervigilance and startle response.  He frequently obsessed 
and had major guilt from combat, and difficulty dealing with 
conflict.  Though he had some brief periods of improvement 
due to the medication, these were unstable and inconsistent.  
At the time of that treatment, the treating physician found 
no evidence of overt psychosis and no major cognitive 
deficits.  The veteran's insight and judgment were found to 
be intact.  

Overall, other treatment records were generally consistent 
with these findings.  In August 2001, the veteran's affect 
was congruent with his mood, which was depressed; he denied 
suicidal or homicidal ideation and any hallucinations.  At 
that time the physician found no overt psychosis; but the 
veteran had flashbacks and intrusive thoughts.  There were no 
major cognitive deficits and the veteran's insight and 
judgment were intact. 

VA treatment records show that the veteran was seen in 
September 2001 when he stated that he did feel suicidal and 
at times homicidal although he stated that he would not act 
on this due to his religious upbringing.  The associated VA 
psychiatry note related that the veteran had continued to 
deteriorate from a PTSD standpoint and his wife had been the 
caregiver including now having to administer medications due 
to the veteran's inability to do so for himself.

A November 2001 VA psychiatry note shows that the veteran was 
presently very anxious.  He stated that he continued to have 
a number of PTSD symptoms, which he enumerated.  He stated 
that he was unable to obtain and retain gainful employment on 
any consistent basis and remained disabled.  On mental status 
examination, he was cooperative, well groomed and 
appropriately dressed.  His mood was irritable and depressed, 
and the affect was congruent with the mood.  The veteran 
denied suicidal or homicidal ideas or plans.  He denied any 
hallucinations.  There was evidence of constant paranoid 
ideations or other delusional thought process.  There was no 
evidence of overt psychosis at the present time, and there 
were no major cognitive deficits.  The veteran's insight and 
judgment were fair.  The note contains an impression of PTSD, 
severe.  The GAF was indicated to be 38.  The examiner noted 
that the veteran participated in the discussion and expressed 
understanding.  No barriers to learning were noted.  

A February 2002 VA psychiatry note shows that the veteran was 
seen for a scheduled appointment.  He was cooperative.  His 
wife accompanied him and said that he had had more medical 
problems and as a result had had an increase in his PTSD 
symptoms.  On mental status examination the veteran was 
cooperative, poorly groomed but appropriately dressed.  His 
mood was depressed and his affect was congruent with the 
mood.  His speech was clear, coherent and goal directed, 
devoid of any delusions.  He denied suicidal or homicidal 
ideas or plans.  He denied hallucinations and there was no 
evidence of overt paranoid ideations or other delusional 
thoughts.  There was no evidence of overt psychosis, and no 
evidence of extra pyramidal movements or diskinesias.  There 
were no major cognitive changes and his insight and judgment 
were fair.  The diagnosis was PTSD, severe.  The GAF was 
indicated to be 38.  The examiner noted that the veteran 
participated in the discussion and expressed understanding.  
No barriers to learning was noted.

In terms of the regulatory criteria, the Board finds that the 
veteran's disability picture reflects the criteria under 
Diagnostic Code 9411 required to warrant a 70 percent 
evaluation.  That is, the veteran's disability picture is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as in this case, personal 
interactions, the ability to work, thinking or mood; and due 
to such symptoms as: panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and an inability to establish and 
maintain effective relationships. 

The evidence shows that the veteran's PTSD is manifested by 
such reported symptoms as disturbed sleep and nightmares, 
irritability, blunted affect, hypervigilance, hyperarousal, 
intrusive thoughts, startle response, hypervigilance, 
nervousness, avoidance of people and crowds, flashbacks, 
survival guilt, and anxiety attacks.  As indicated in the 
clinical record, he has difficulty concentrating and 
remembering, and with argumentativeness and unprovoked 
irritability as shown in some treatment records.  His affect 
is blunted and his mood is anxious.  The evidence indicates 
that the veteran has difficulty adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships. 

This symptomatology, as a whole, leads the Board to conclude 
that the veteran meets the diagnostic criteria for a 70 
percent rating.  The Board notes also in this regard, that 
the veteran has been undergoing regular VA outpatient 
treatment and is currently taking medication for his 
psychiatric symptomatology.   

Although staged ratings may be assigned in this case pursuant 
to Fenderson, given the veteran's overall disability picture 
since 2000 as depicted above, and after assigning the benefit 
of any remaining doubt to the veteran, the Board finds that 
the evidence would reasonably support an increase to 70 
percent during any period covered by his grant of service 
connection. 

The Board does not find, however, that the current medical 
record presents evidence of PTSD symptomatology that meets 
the schedular criteria for a rating in excess of 70 percent.  
The evidence shows that the veteran has serious 
interrelationship difficulties as described above, but he is 
still married to his wife of long duration.  The evidence 
does not show that the veteran's PTSD is manifested by 
symptoms productive of a total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss of names of close relatives, own occupation, 
or own name.  See Diagnostic Code 9411.

In sum, the record does not show evidence reflecting a 
severity on which to base an evaluation in excess of 70 
percent under the criteria as set out above.  In this regard, 
the Board notes that despite significant psychiatric 
symptoms, the GAF scores cited generally reflect at most, 
serious symptoms.  The Board notes that two recent 
psychiatric notes in November 2001 and February 2002 contain 
a GAF of 38, which according to DSM-IV, reflects some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is unable 
to work).  However, as reflected in the February 2002 note, 
most recently the veteran's speech is clear, coherent, goal 
directed and devoid of any delusions.  He has no suicidal or 
homicidal ideas; no hallucinations; no evidence of overt 
paranoid ideations or psychosis; no major cognitive changes; 
and his insight and judgment were fair.  Moreover, at that 
time, the veteran was able to participate in the discussion 
and expressed understanding.  While a GAF of 38 considered by 
itself would signify some impairment in reality testing or 
communication, an evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2001).  

In sum, the Board is unable to conclude that the veteran's 
PTSD was manifested by symptomatology that would support a 
rating in excess of 70 percent during any period covered by 
his grant of service connection.  Based upon the foregoing, 
the Board finds that the medical evidence of record 
reasonably supports a finding of an increased evaluation of 
70 percent for the veteran's PTSD, but no more.  Further, the 
Board has considered the doctrine of benefit of doubt under 
38 U.S.C.A. § 5107 (West 1991), but finds that there is not 
an approximate balance of positive and negative evidence on 
the merits to warrant an increase over that granted herein.


ORDER


Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

